Citation Nr: 0013606	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1971 
to November 1975, December 1976 to April 1979, and March 
1984, to February 1986.  He also had active service from 
November 1987 to October 1989.  At the time of discharge in 
October 1989, it was indicated he was discharged for 
immediate reenlistment that same month.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination of the VARO 
in Muskogee, Oklahoma, denying the veteran educational 
assistance benefits under the Montgomery GI Bill (Chapter 
30).  


FINDINGS OF FACT

1.  The veteran had periods of active service from November 
1971 to November 1975, from December 1976 to April 1979, from 
March 1984 to February 1986.  

2.  The veteran reentered active service in November 1987.  

3.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3011, 3018 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.6(b), 3.14(d), 
21.7040, 21.7044, 21.7045 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for educational 
assistance benefits, pursuant to Chapter 30, Title 38, United 
States Code.  Service eligibility requirements for 
entitlement to Chapter 30 educational assistance benefits 
specify that after June 30, 1985, an individual must first 
become a member of the Armed Forces or first enter on active 
duty as a member of the Armed Forces and serve for at least 
three years of continuous active duty in the Armed Forces, in 
the event that the individual's initial obligated period of 
active duty is for at least three years, or have served at 
least two years of continuous active duty in the case of an 
individual whose initial period of active duty is less than 
three years, or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances.  38 U.S.C.A. § 3011(a)(1)(A)(i); 
38 C.F.R. § 21.7042(a).  

In this case, the veteran's certificates of release or 
discharge from active duty (DD Form 214) indicates that he 
had periods of active service from November 1971 to November 
1975, from December 1976 to April 1979, from March 1984 to 
February 1986, and from November 1987 to October 1989.  The 
narrative reason for separation in February 1986 was listed 
as "within three months of expiration of enlistment."  Each 
of the veteran's DD Form 214's indicates that his service 
characterization for each term of service was "honorable."  
Information from the DD Form 214 pertaining to his separation 
in November 1975 and in April 1979 did not note a reason for 
the veteran's separation.  

As noted above, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for education assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the 
evidence of record indicates that the veteran first entered 
on active duty in November 1971; therefore, he does not 
qualify for Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A).  

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, to convert Chapter 34 
benefits to Chapter 30 benefits, a veteran must have served 
on active duty at any time during the period between October 
19, 1984, and July 1, 1985, and if continued on active duty 
without a break in service for three years after June 30, 
1985, or have been discharged after June 30, 1985, for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  In this case, the 
veteran did serve on active duty between October 19, 1984, 
and July 1, 1985.  However, because he had a break in service 
between February 1986 and his reenlistment in November 1987, 
he did not serve continuously for three years after June 30, 
1985, nor was he discharged after June 30, 1985, for any of 
the aforementioned reasons.  In short, based on his periods 
of active service, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(B).  

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who was involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3108(A).  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
to receive voluntary separation incentives.  38 U.S.C.A. 
§ 3108(B); 38 C.F.R. § 21.7045.  However, there is no 
evidence of record to suggest such circumstances to otherwise 
permit entitlement to Chapter 30 benefits.  Since the veteran 
has not established eligibility for Chapter 30 educational 
assistance benefits, any question concerning limitation of 
their use is not currently before the Board.  

The Board acknowledges the arguments advanced by the veteran; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific.  The Board is not free to deviate from the law 
as passed by Congress.  Based on the foregoing, the Board 
finds that there is simply no legal basis to find the veteran 
eligible for educational assistance benefits under 
Chapter 30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.  



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

